   Case 3:14-cv-00385-SDD-EWD             Document 158    07/17/19 Page 1 of 26




                          UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA

ENTERGY GULF STATES LOUISIANA, *                         CIVIL ACTION
L.L.C. AND ENTERGY TEXAS, INC.      *
                                    *                    NUMBER 3:14-cv-385
VERSUS                              *
                                    *                    JUDGE SHELLY D. DICK
LOUISIANA GENERATING, L.L.C.        *
                                    *                    MAG. JUDGE RICHARD L.
                                    *                    BOURGEOIS, JR.
*************************************

           SECOND SUPPLEMENTAL AND AMENDING COMPLAINT

       NOW INTO COURT, through undersigned counsel, come Entergy Gulf States

Louisiana, L.L.C. and Entergy Texas, Inc. (collectively referred to as the “Entergy

Plaintiffs”), which assert as follows:

                                               1.

       Plaintiff Entergy Texas, Inc. is a Texas Corporation with its principal place of

business in the State of Texas.

                                               2.

       Plaintiff Entergy Gulf States Louisiana, L.L.C. is a Louisiana limited liability

company, whose membership interests are owned by EGS Holdings, Inc., a Texas

Corporation with its principal place of business in the State of Texas. All preferred

membership interests of Entergy Gulf States Louisiana, L.L.C. are owned by Erie

Indemnity Company, which is a Pennsylvania Insurance Business Corporation with its

principal place of business in Pennsylvania.




                                               1
   Case 3:14-cv-00385-SDD-EWD                Document 158         07/17/19 Page 2 of 26




                                               3.

        The businesses of Entergy Gulf States Louisiana, L.L.C. and Entergy Louisiana,

LLC have been combined into a single entity named Entergy Louisiana, LLC since the

original filing of this Complaint.

                                               4.

        This is a civil action seeking a declaratory judgment and damages that is being

brought against defendant, Louisiana Generating, L.L.C. (“Louisiana Generating”). All

of the member units of Louisiana Generating are owned by NRG South Central

Generating LLC. All of the member units of NRG South Central Generating are owned

by NRG Energy, Inc. NRG is a publicly traded Delaware corporation with its principal

place of business in New Jersey.

                              JURISDICTION AND VENUE

                                               5.

        This court has jurisdiction of this action pursuant to 28 U.S.C.A § 1332, Diversity

of Citizenship, in that the Entergy Plaintiffs are citizens of different States from the

defendant, Louisiana Generating.

                                               6.

        The amount in controversy exceeds $75,000, exclusive of interest and costs.

                                               7.

        Venue is proper in this District because the allegations occurred and are occurring

in this District, and the facilities at issue are operated and operating in this District.




                                                2
   Case 3:14-cv-00385-SDD-EWD             Document 158        07/17/19 Page 3 of 26




                        THE BIG CAJUN II POWER PLANT

                                              8.

       The Big Cajun II Power Plant (the “Plant” or “Big Cajun II”) located in Pointe

Coupee Parish, Louisiana, is a coal fired electric utility generating plant that consists of

three units known as Units 1, 2, and 3.

                                              9.

       The Entergy Plaintiffs do not have, and never have had, an interest in Units 1 or 2.

                                              10.

       Unit 3 of the Plant and its associated common facilities are co-owned by the

Entergy Plaintiffs and Louisiana Generating (as successor to Cajun Electric Power

Cooperative, Inc.).

                                              11.

       The Entergy Plaintiffs have an undivided 42% ownership interest in Unit 3 and an

undivided 14% ownership interest in the Common Facilities of the Plant.

                                              12.

       The Joint Ownership Participation and Operating Agreement (“JOPOA”), as

amended, sets forth the rights, responsibilities and obligations of the parties with respect

to the operation and maintenance of Unit 3.

                                              13.

       Under Section 4.1 of the JOPOA, the Entergy Plaintiffs appointed Louisiana

Generating as their agent to act on their behalf during the term of the JOPOA. While

Louisiana Generating has the authority under the JOPOA to operate and manage the




                                              3
   Case 3:14-cv-00385-SDD-EWD               Document 158      07/17/19 Page 4 of 26




Entergy Plaintiffs’ interest in Unit 3, the JOPOA provides that Louisiana Generating shall

not act unreasonably.

                                             14.

       Furthermore, under Section 4.1 of the JOPOA, Louisiana Generating’s agency

authority is limited to actions “deemed necessary or advisable to effect the planning,

design, licensing, acquiring of permits, construction, acquisition, completion,

maintenance, operation, security, surveillance, decommissioning, and disposition of Coal

Unit 3.”

                                             15.

       Under Section 4.2 of the JOPOA, Louisiana Generating accepted the appointment

as the Entergy Plaintiffs’ agent and agreed to discharge its responsibilities in good faith,

in accordance with good utility practice.

                                             16.

       Under Section 4.3 of the JOPOA, Louisiana Generating further agreed that as

agent for the Entergy Plaintiffs, Louisiana Generating would make no adverse distinction

between Unit 3 of the Plant and any other generating unit of the Plant solely because of

the co-ownership of Unit 3.

                                             17.

       In addition, under Section 7.4 of the JOPOA, the Entergy Plaintiffs have the right

“to inspect or audit at their own expense, the books of account and other records, in

whole or in part, maintained by [Louisiana Generating] as Project Manager and agent at

any reasonable time.”




                                             4
   Case 3:14-cv-00385-SDD-EWD             Document 158          07/17/19 Page 5 of 26




                                            18.

        As more fully described below, Louisiana Generating has failed and refused to

comply with the terms of the JOPOA and has breached its duties of good faith and fair

dealing, as well as the fiduciary duties that Louisiana Generating owes to the Entergy

Plaintiffs as co-owners of Unit 3.

                                            19.

        The Entergy Plaintiffs have satisfied all conditions precedent to bringing the

instant suit.

                              FIRST CLAIM FOR RELIEF

                                            20.

        On February 15, 2005, and December 8, 2006, the United States Environmental

Protection Agency (“EPA”) issued notices of violation (“NOVs”) to Louisiana

Generating, alleging that Units 1 and 2 of the Plant violated various provisions of the

Clean Air Act. The NOVs made no such allegations regarding Unit 3 of the Plant.

                                            21.

        On or about February 11, 2009, the EPA filed a Complaint in the United States

District Court for the Middle District of Louisiana against Louisiana Generating (3:09-

cv-00100-JJB-RLB) alleging the same violations contained in the NOVs with respect to

Units 1 and 2 of the Plant.

                                            22.

        On or about February 18, 2010, the Louisiana Department of Environmental

Quality (“LDEQ”) also filed a Complaint against Louisiana Generating, joining the

EPA’s allegations with respect to Units 1 and 2 of the Plant.



                                            5
   Case 3:14-cv-00385-SDD-EWD              Document 158      07/17/19 Page 6 of 26




                                            23.

       The Complaints filed by the EPA and the LDEQ alleged, among other things, that

Louisiana Generating was responsible for the modification and operation of Units 1 and 2

of the Plant without necessary permits and without installing and employing the best

available pollution control technology as required by the Clean Air Act.

                                            24.

       The Complaints filed by the EPA and LDEQ and the NOVs were limited to Units

1 and 2 of the Plant.

                                            25.

       The Entergy Plaintiffs were not a party to the Complaints filed by the EPA and

the LDEQ.

                                            26.

       In December 2012, Louisiana Generating entered into a Consent Decree with the

EPA and LDEQ to resolve the Complaints and NOVs regarding the modification and

operation of Units 1 and 2 of the Plant.

                                            27.

       Although Unit 3 of the Plant was not at issue in the Complaints or the NOVs, as

part of the Consent Decree, Louisiana Generating agreed to install and continuously

operate a costly pollution control device called a Selective Non-Catalytic Reduction

device or “SNCR” on Unit 3 of the Plant in order to resolve the NOVs pertaining to Units

1 and 2.




                                            6
   Case 3:14-cv-00385-SDD-EWD              Document 158         07/17/19 Page 7 of 26




                                            28.

         Louisiana Generating’s decision to install and operate an SNCR on Unit 3 of the

Plant exceeded the limited scope of its agency authority. Indeed, Louisiana Generating’s

decision to install and operate a SNCR on Unit 3 of the Plant was not “necessary or

advisable to effect the planning, design, licensing, acquiring of permits, construction,

acquisition,     completion,     maintenance,      operation,     security,   surveillance,

decommissioning, and disposition of Coal Unit 3.”

                                            29.

         Prior to installing the SNCR on Unit 3 of the Plant to comply with the Consent

Decree, there was no legal or commercial reason to do so. In fact, in 2009, Louisiana

Generating conducted a series of tests to determine the feasibility of a SNCR on Unit 3 of

the Plant and decided against installing a SNCR on Unit 3 based on the results from those

tests.

                                            30.

         Louisiana Generating made the decision to install and operate a SNCR on Unit 3

of the Plant solely for its own benefit to resolve the NOVs and Complaints filed by the

EPA and LDEQ relating to Units 1 and 2, and to mitigate the damages being sought

against it by those agencies.

                                            31.

         The costs of installing and continuously operating the SNCR at Unit 3 of the Plant

exceeded $20,000,000.




                                             7
   Case 3:14-cv-00385-SDD-EWD              Document 158        07/17/19 Page 8 of 26




                                             32.

          Louisiana Generating contends that the Entergy Plaintiffs are responsible for 42%

(representing their ownership interests) of the costs of installing and continuously

operating the SNCR at Unit 3 of the Plant.

                                             33.

          Louisiana Generating sent invoices totaling $8,907,247.56 to the Entergy

Plaintiffs for the installation of the SNCR at Unit 3 of the Plant. According to Louisiana

Generating’s records, the Entergy Plaintiffs should have only paid $8,657,090.55. The

difference is due to the fact that Louisiana Generating improperly withheld credits owed

to the Entergy Plaintiffs and/or improperly shifted other costs to the Entergy Plaintiffs.

                                             34.

          In addition, Louisiana Generating has invoiced, and the Entergy Plaintiffs have

paid, hundreds of thousands of dollars in ongoing costs related to the operation and

maintenance of the SNCR. These costs are continuing and are likely to increase in the

future.

                                             35.

          The Entergy Plaintiffs are not obligated to share in the costs of installing and

continuously operating the SNCR at Unit 3 of the Plant.

                                             36.

          The Entergy Plaintiffs paid under protest the invoices submitted by Louisiana

Generating for the installation and ongoing operation of the SNCR, as prescribed by

Section 9.11 of the JOPOA.




                                              8
   Case 3:14-cv-00385-SDD-EWD             Document 158       07/17/19 Page 9 of 26




                                           37.

        Pursuant to the terms and conditions set forth in the JOPOA, the Entergy

Plaintiffs are entitled to recover all amounts paid to date in connection with the

installation and operation of the SNCR at Unit 3 of the Plant and a declaration that they

are not obligated to pay ongoing maintenance and operation costs associated with the

SNCR.

                           SECOND CLAIM FOR RELIEF

                                           38.

        The Entergy Plaintiffs incorporate by reference the allegations in Paragraphs 1

through 37.

                                           39.

        In 2010, unbeknownst to the Entergy Plaintiffs, Louisiana Generating filed a

Complaint for Declaratory Judgment (“Complaint”) against Illinois Union Insurance

Company (“Illinois Union”) in the United States District Court for the Middle District of

Louisiana seeking recovery of the costs incurred to comply with the Consent Decree

under Premises Pollution Liability II Insurance Policy No. PPL G23877399 001

(“Policy”).

                                           40.

        Endorsement No. 001 to the Policy listed Big Cajun II as a covered location.

                                           41.

        Louisiana Generating did not include the Entergy Plaintiffs as Named Insureds or

Additional Insureds on the Policy.




                                            9
  Case 3:14-cv-00385-SDD-EWD              Document 158        07/17/19 Page 10 of 26




                                             42.

        Louisiana Generating never disclosed the existence of the Policy to the Entergy

Plaintiffs.

                                             43.

        In its insurance action, Louisiana Generating sought recovery from Illinois Union

of the costs paid by the Entergy Plaintiffs for the installation of the SNCR at Unit 3 of the

Plant, including interest on the payments made by the Entergy Plaintiffs.

                                             44.

        Despite the fact that the Policy provided coverage for the Plant, including the

Entergy Plaintiffs’ interest in Unit 3, Louisiana Generating concealed the existence of the

insurance policy and the Complaint from the Entergy Plaintiffs.

                                             45.

        Louisiana Generating attended Management Advisory Committee Meetings with

the Entergy Plaintiffs on a quarterly basis during and after 2010 for purposes of

discussing matters related to the operation of Unit 3 of the Plant.

                                             46.

        Louisiana Generating did not disclose the existence of the Policy or the Complaint

to the Entergy Plaintiffs during the Management Advisory Committee Meetings or at any

other time.

                                             47.

        Louisiana Generating intended to reap a windfall by keeping for its own account

both the proceeds from the insurance action and the monies paid by the Entergy Plaintiffs

for the installation of the SNCR at Unit 3 of the Plant.



                                             10
  Case 3:14-cv-00385-SDD-EWD              Document 158       07/17/19 Page 11 of 26




                                            48.

        In 2013, three (3) years after Louisiana Generating filed the insurance action, the

Entergy Plaintiffs fortuitously discovered that Louisiana Generating had purchased the

Policy from Illinois Union and had filed its insurance action.

                                            49.

        Notably, Louisiana Generating alleged in its insurance action that Illinois Union

was “obligated to pay any liability LaGen incurs in the EPA and LDEQ Action to

mitigate and/or compensate for harm caused by past emissions from at least 2000 to the

filing of the EPA Action.” (emphasis supplied).

                                            50.

        In addition, on June 24, 2015, Louisiana Generating stated in its reply brief in

further support of its motion for summary judgment on Illinois Union’s duty to indemnify

for costs incurred under the Consent Decree that the “the undisputed facts demonstrate

that the Consent Decree Costs were incurred to mitigate and offset the alleged illegal

emissions from Units 1 and 2 at Big Cajun II.” Those Costs included the installation of

the SNCR at Unit 3 of the Plant, which Louisiana Generating billed to the Entergy

Plaintiffs.

                                            51.

        On May 13, 2014, however, in order for Louisiana Generating to justify its

demand that the Entergy Plaintiffs pay for the SNCR, and thereby reap a windfall from

the Entergy Plaintiffs, Louisiana Generating told the Entergy Plaintiffs that the

installation and operation of the SNCR at Unit 3 of the Plant was “a prudent course of




                                            11
  Case 3:14-cv-00385-SDD-EWD              Document 158        07/17/19 Page 12 of 26




action that will enable or better position Unit 3 to meet expected EPA emission

standards.” (emphasis supplied).

                                            52.

        When the Entergy Plaintiffs confronted Louisiana Generating about the lawsuit,

Louisiana Generating’s inconsistent statements, and the fact that Louisiana Generating

was seeking recovery of the costs that the Entergy Plaintiffs had paid for the installation

of the SNCR at Unit 3 of the Plant, Louisiana Generating offered to sign a limited

Settlement Agreement with the Entergy Plaintiffs in exchange for the Entergy Plaintiffs’

agreement to stay the instant litigation until after Louisiana Generating concluded its

lawsuit against Illinois Union.

                                            53.

       On November 19, 2014, the Entergy Plaintiffs and Louisiana Generating entered

into a Settlement Agreement (“Settlement Agreement I”).

                                            54.

       Under Settlement Agreement I, Louisiana Generating agreed to reimburse the

Entergy Plaintiffs from the “gross insurance proceeds collected in connection with the

installation of the SNCR at Unit 3 of the Big Cajun 2 power plant” according to the

parties’ ownership interests, and the Entergy Plaintiffs, in turn, agreed to stay the instant

lawsuit until resolution of Louisiana Generating’s insurance action against Illinois Union.

                                            55.

       On May 26, 2017, Louisiana Generating and Illinois Union Insurance Company

entered into a Receipt, Release, Settlement Agreement and Mutual Release.




                                             12
  Case 3:14-cv-00385-SDD-EWD              Document 158       07/17/19 Page 13 of 26




                                            56.

       Louisiana Generating recovered an amount sufficient to reimburse the Entergy

Plaintiffs for 100% of the costs they paid for the installation of the SNCR at Unit 3 of the

Plant, including interest, under the terms of the Settlement Agreement.

                                            57.

       Louisiana Generating refuses to disclose what percentage of the amount it

recovered from Illinois Union was “collected in connection with the installation of the

SNCR at Unit 3 of the Big Cajun 2 power plant.”

                                            58.

       On November 5, 2018, the Court held that Settlement Agreement I was

unenforceable.

                                            59.

       As a result of the Court finding that Settlement Agreement I is unenforceable,

Louisiana Generating has been unjustly enriched in that a portion of its recovery from

Illinois Union is directly attributable to amounts previously billed to the Entergy

Plaintiffs, which the Entergy Plaintiffs paid to Louisiana Generating.        In particular,

Louisiana Generating has been enriched; the Entergy Plaintiffs have been impoverished;

a connection exists between the enrichment and the impoverishment; no justification

exists for the enrichment and impoverishment; and, unless the Court awards relief to the

Entergy Plaintiffs, they have no available remedy of law.

                                            60.

       Pursuant to the doctrine of unjust enrichment, the Entergy Plaintiffs are entitled to

recover from Louisiana Generating the costs they paid for the installation of the SNCR at



                                            13
  Case 3:14-cv-00385-SDD-EWD               Document 158       07/17/19 Page 14 of 26




Unit 3 of the Plant, including interest from the date the payments were originally made to

Louisiana Generating.

                              THIRD CLAIM FOR RELIEF

                                             61.

         The Entergy Plaintiffs incorporate by reference the allegations in Paragraphs 1

through 60.

                                             62.

         Since at least 2012, and continuing through today, Louisiana Generating has

refused to comply with its contractual obligations under Sections 7.2 and 7.4 of the

JOPOA to provide the Entergy Plaintiffs with access to the contracts and other

documents that would allow the Entergy Plaintiffs to audit the millions of dollars in fuel

supply invoices that the Entergy Plaintiffs have and continue to pay to Louisiana

Generating in connection with the operation of Unit 3 of the Plant.

                                             63.

         Section 7.4 of the JOPOA states that “[i]n addition to the regular annual audit, the

Co-Owners, individually or jointly, shall have the right, but not the obligation, to inspect

or audit, at their own expense, the books of account and other records, in whole or in part,

maintained by [Louisiana Generating] as Project Manager and agent at any reasonable

time.”

                                             64.

         Furthermore, Section 7.2 of the JOPOA obligates Louisiana Generating to work

in good faith to attempt to obtain the necessary consents to allow the Entergy Plaintiffs to

review confidential or proprietary information provided by third parties to Louisiana



                                             14
  Case 3:14-cv-00385-SDD-EWD              Document 158        07/17/19 Page 15 of 26




Generating to the extent the Entergy Plaintiffs request the information for any proper

purpose.

                                              65.

        In order to resolve a prior dispute with Louisiana Generating over the extent of

the Entergy Plaintiffs’ audit rights, Louisiana Generating and the Entergy Plaintiffs

entered into a Settlement Agreement on December 13, 2002, which provided:

        Pursuant to confidentiality agreements to be executed by Entergy and the
        respective parties to the coal sales and transportation contracts, auditors for
        Entergy will be provided access to all the contracts and monthly invoices
        pertaining to the cost of coal as delivered to Big Cajun II and as billed to Entergy.
        The necessary confidentiality agreements were executed by November 22, 2002.

(“Settlement Agreement II”).

                                              66.

        After receiving access to the coal sales and transportation contracts, the Entergy

Plaintiffs discovered that Louisiana Generating had concealed a $6,000,000 coal

settlement refund from its coal suppliers of which $840,000 was owed to the Entergy

Plaintiffs.

                                              67.

        The dispute over the $6,000,000 coal settlement refund was subsequently

resolved.

                                              68.

        Consistent with its obligation under the JOPOA and Settlement Agreement II,

Louisiana Generating provided the coal sales and transportation contracts to the Entergy

Plaintiffs from 2002 until the end of 2007.




                                              15
  Case 3:14-cv-00385-SDD-EWD              Document 158       07/17/19 Page 16 of 26




                                            69.

       The Entergy Plaintiffs did not request the coal sales and transportation contracts

from Louisiana Generating between 2008 and 2012.

                                            70.

       In 2012, the Entergy Plaintiffs again requested that Louisiana Generating produce

the coal sales and transportation contracts for purposes of auditing the invoices submitted

by Louisiana Generating.

                                            71.

       Louisiana Generating refused to comply with the Entergy Plaintiffs’ requests,

claiming that the coal sales and transportation contracts contained confidentiality

provisions.

                                            72.

       Pursuant to Section 7.2 of the JOPOA, the Entergy Plaintiffs requested that

Louisiana Generating attempt in good faith to obtain the consent of the counterparties to

the coal sales and transportation contracts to allow the Entergy Plaintiffs to review the

contracts.

                                            73.

       Louisiana Generating did not ask the counterparties to the coal sales and

transportation contracts to consent to the Entergy Plaintiffs reviewing the contracts.

                                            74.

       On November 21, 2012, Louisiana Generating sent a letter to the Entergy

Plaintiffs stating that Louisiana Generating would not comply with Section 7.4 of the




                                             16
  Case 3:14-cv-00385-SDD-EWD              Document 158        07/17/19 Page 17 of 26




JOPOA or Settlement Agreement II, and it would not produce the coal sales and

transportation contracts.

                                             75.

       Since 2012, the Entergy Plaintiffs have repeatedly requested access to, among

other things, the coal sales and transportation contracts to conduct additional audits under

Section 7.4 of the JOPOA.

                                             76.

       Louisiana Generating refuses to produce the coal sales and transportation

contracts to the Entergy Plaintiffs.

                                             77.

       As a result of Louisiana Generating’s refusal to comply with Sections 7.2 and 7.4

of the JOPOA, the Entergy Plaintiffs have been deprived of their contractual right to

audit the millions of dollars in invoices that they pay annually to Louisiana Generating

for the purchase and transportation of coal for use at Unit 3 of the Plant.

                                             78.

       Pursuant to the terms of the JOPOA, the Entergy Plaintiffs are entitled to an order

requiring Louisiana Generating to produce all coal supply and transportation agreements

pertaining to Unit 3 of the Plant, including railcar leases, as well as any other documents

reasonably necessary for the Entergy Plaintiffs to complete their audits.




                                             17
  Case 3:14-cv-00385-SDD-EWD             Document 158       07/17/19 Page 18 of 26




                           FOURTH CLAIM FOR RELIEF

                                           79.

        The Entergy Plaintiffs incorporate by reference the allegations in Paragraphs 1

through 78.

                                           80.

        According to the JOPOA and a subsequent February 2007 Agreement, the

Entergy Plaintiffs and Louisiana Generating agreed to a coal nomination process, which

determines the tonnage of coal purchased for a particular year.

                                           81.

        In September 2011, the Entergy Plaintiffs provided a 2012 coal nomination of

1,350,000 tons, based on Louisiana Generating’s estimated coal deliveries for the

remainder of the year, which indicated an estimated end-year coal inventory of 134,278

tons.

                                           82.

        In December 2011, Louisiana Generating allocated 35% of the Plant’s coal

deliveries to the Entergy Plaintiffs, resulting in an increase in the Entergy Plaintiffs’

actual year-end coal inventory.

                                           83.

        As a result of Louisiana Generating’s allocation, the Entergy Plaintiffs’ actual

2011 year-end coal inventory was 204,989 tons, exceeding the estimated year end coal

inventory of 134,278, which was based on Louisiana Generating’s estimated coal

deliveries.




                                            18
  Case 3:14-cv-00385-SDD-EWD              Document 158       07/17/19 Page 19 of 26




                                            84.

       In January 2012, the Entergy Plaintiffs attempted to reduce their 2012 coal

nomination, but Louisiana Generating refused to allow the reduction.

                                            85.

       In March 2012, Louisiana Generating notified the Entergy Plaintiffs that their

maximum coal inventory for Unit 3 of the Plant was 420,000 tons of coal, representing

14% of the 3 million-ton alleged maximum capacity of the common coal pile.

                                            86.

       In May of 2012, Louisiana Generating notified the Entergy Plaintiffs that their

share of the coal pile was expected to exceed the 420,000 ton limit and that Louisiana

Generating was considering cancelling 32,000 tons of coal deliveries in July 2012.

                                            87.

       In July of 2012, Louisiana Generating cancelled 32,000 tons of coal deliveries and

invoiced the Entergy Plaintiffs $168,615.00 for the cancellation along with railcar storage

costs associated with the cancelled deliveries.

                                            88.

       Louisiana Generating refuses to provide the Entergy Plaintiffs with the coal

contracts from Buckskin Mining Company.

                                            89.

       Louisiana Generating refuses to provide documentation or other information

indicating the capacity of the shared coal pile was at risk of being exceeded in 2012.




                                             19
     Case 3:14-cv-00385-SDD-EWD          Document 158        07/17/19 Page 20 of 26




                                            90.

        Louisiana Generating refuses to provide documentation or other information

supporting its claim that the maximum capacity of the shared pile is 3,000,000 tons.

                                            91.

        Louisiana Generating’s refusal to provide the Entergy Plaintiffs with access to the

coal contracts with the Buckskin Mining Company, the Plant’s 2012 coal nomination

with Buckskin Mining Company, and other information related to the coal pile inventory

and capacity, violates the JOPOA, including but not limited to the provisions of Section

7.0 of the JOPOA entitled Cooperation and Coordination, the provisions requiring

Louisiana Generating to act in good faith and in accordance with good utility practice,

and the provisions requiring Louisiana Generating to make no adverse distinction

between Unit 3 of the Plant and Units 1 and 2 based on the co-ownership interests of Unit

3.

                                            92.

        In August of 2012, the Entergy Plaintiffs paid the $168,615 Invoice under protest,

as prescribed in the JOPOA.

                                            93.

        Pursuant to the terms and conditions set forth in the JOPOA and the February

2007 Agreement, the Entergy Plaintiffs are entitled to recover all monies paid under

protest by the Entergy Plaintiffs for the cancellation of coal contracts with Buckskin

Mining Company and any interest accrued thereon.




                                            20
  Case 3:14-cv-00385-SDD-EWD               Document 158      07/17/19 Page 21 of 26




                              FIFTH CLAIM FOR RELIEF

                                             94.

         The Entergy Plaintiffs incorporate by reference the allegations in Paragraphs 1

through 93.

                                             95.

         On July 6, 2009, the Entergy Plaintiffs and Louisiana Generating agreed to

Exhibit 1 to the 2005 BCII Unit 3 Audit of Costs Agreement, which addressed the Rail

Car Lease Methodology (“Methodology”).

                                             96.

         The purpose of the Methodology was to provide the parties with a reasonable

method based on appropriate cost-causation considerations to determine Rail Car

charges, and to provide Louisiana Generating with the ability to maximize the utility of

its Rail Car fleet.

                                             97.

         Louisiana Generating does not maintain a dedicated fleet of railcars to serve the

Plant.   Rather, Louisiana Generating and its parent, NRG Energy, Inc., maintain a

systemwide fleet of railcars that are used to service the Plant and other facilities owned

and/or operated by Louisiana Generating and/or NRG.

                                             98.

         Section III of the Methodology requires Louisiana Generating to true-up the year-

end costs to account for the actual usage of the railcars.




                                             21
  Case 3:14-cv-00385-SDD-EWD                Document 158        07/17/19 Page 22 of 26




                                              99.

         Section III provides that the year-end true up will account for increases or

decreases to the total lease costs for the railcars used to service the Plant.

                                             100.

         In those years where the actual railcar usage exceeded the expected railcar usage,

Louisiana Generating billed the Entergy Plaintiffs based on the actual usage.

                                             101.

         In those years where the actual railcar usage was less than the expected railcar

usage, Louisiana Generating billed the Entergy Plaintiffs based on the expected railcar

usage.

                                             102.

         In 2012, for example, Louisiana Generating overbilled the Entergy Plaintiffs in

the amount of $196,242.00 when they refused to adjust the year end billings under the

Methodology to account for the fact that fewer railcars were used during the year to

service the Plant than had been anticipated at the start of the year.

                                             103.

         Pursuant to the terms of the Methodology, the Entergy Plaintiffs are entitled to the

$196,242.00 that Louisiana Generating improperly charged the Entergy Plaintiffs for rail

car usage for 2012.

                              SIXTH CLAIM FOR RELIEF

                                             104.

         The Entergy Plaintiffs incorporate by reference the allegations in Paragraphs 1

through 93.



                                              22
  Case 3:14-cv-00385-SDD-EWD              Document 158         07/17/19 Page 23 of 26




                                            105.

       Section 9.1 of the JOPOA states that Louisiana Generating shall be deemed in

default in the following events:

                              *               *                *

       B.      a default by such Co-owner in the performance of any other obligation or
               duty under this Agreement, which default has not been cured within sixty
               (60) days after notice has been given by another Co-owner specifying the
               default, or, if not reasonably curable within such period, good faith efforts
               to cure same have not commenced during such period and are not being
               pursued with due diligence.

                                            106.

       Section 9.2 of the JOPOA states that in order to remedy any default, Louisiana

Generating shall:

                              *               *                *

       B.      Fully perform all of its duties and obligation in default or pay the
               reasonable equivalent in money for service or property provided by the
               non-defaulting Co-owner(s) resulting from a failure of the defaulting Co-
               owner to perform all duties and obligations under this Agreement.

                                            107.

       As a result of the actions detailed in Paragraphs 20 through 99, Louisiana

Generating is in default of its obligations under the JOPOA.

                                            108.

       Pursuant to Section 9.3 of the JOPOA, the Entergy Plaintiffs are entitled to a

judgment finding that Louisiana Generating is not entitled to any output or energy from

Unit 3 of the Plant, and has not been so entitled since 2012, until it satisfies its monetary

obligations to the Entergy Plaintiffs and performs its duties and obligations under the

JOPOA:



                                             23
  Case 3:14-cv-00385-SDD-EWD              Document 158         07/17/19 Page 24 of 26




       Loss of Rights: A Co-owner in default shall have no right to any output of
       capacity or energy from the Coal Unit 3 or to exercise any other rights under this
       Agreement until all monetary payments have been made, together with interest,
       and all duties and obligations have been performed.

                                            109.

       Louisiana Generating has been in default of its obligations under the JOPOA

since 2012.

                                            110.

       Pursuant to Section 9.3 of the JOPOA, the Entergy Plaintiffs are entitled to a

judgment awarding them the value of the energy that Louisiana Generating received from

Unit 3 of the Plant from 2012 until the time that Louisiana Generating cures its default

under the JOPOA.

                                            111.

       In addition, pursuant to Section 9.12 of the JOPOA, the Entergy Plaintiffs are

entitled to recover consequential damages, attorneys’ fees, and collection costs resulting

from Louisiana Generating’s default.

                                     JURY DEMAND

                                            112.

       The Entergy Plaintiffs pray for a trial by jury on all issues triable by a jury herein.

                                PRAYER FOR RELIEF

       WHEREFORE, Entergy Gulf States Louisiana, L.L.C. and Entergy Texas, Inc.

pray that this, their Complaint, be deemed good and sufficient, and that after due

proceedings are had, there be judgment rendered herein in their favor, and against

Louisiana Generating, L.L.C., finding that pursuant to the terms of the JOPOA and

associated documents and agreements the Entergy Plaintiffs are entitled to the following:

                                             24
  Case 3:14-cv-00385-SDD-EWD             Document 158       07/17/19 Page 25 of 26




(1) a declaration that they are not obligated to make any future payments for any costs

necessitated by the Consent Judgment; (2) an award of all monies paid under protest by

the Entergy Plaintiffs for costs necessitated by the Consent Judgment, including the

installation and operation/maintenance of the SNCR on Unit 3, and the cancellation of

coal contracts with Buckskin Mining Company; (3) an order requiring Louisiana

Generating to produce all coal supply and transportation contracts, including railcar

leases, applicable to Unit 3 of the Plant under an appropriate confidentiality agreement;

(4) an order finding Louisiana Generating in default under the JOPOA and awarding the

Entergy Plaintiffs the value of the output/energy that Louisiana Generating derived from

Unit 3 of the Plant since 2012; and (5) for such other general and equitable relief as the

nature of this case may permit, including all attorneys’ fees, costs, fees, expert fees,

consequential damages, and prejudgment interest on the amounts paid by the Entergy

Plaintiffs to Louisiana Generating from the date those payments were made.

                                             Respectfully submitted,

                                             By:__/s/ Cory R. Cahn_____
                                             John Braymer, Esq. (#18812)
                                             Cory R. Cahn, Esq. (#22984)
                                             639 Loyola Avenue, 26th Floor
                                             New Orleans, Louisiana 70113
                                             Telephone: (504) 576.5533
                                             Facsimile: (281) 297.5337
                                             Email: CCahn@entergy.com
                                             ATTORNEYS FOR ENTERGY GULF
                                             STATES LOUISIANA, L.L.C. AND
                                             ENTERGY TEXAS, INC.




                                           25
  Case 3:14-cv-00385-SDD-EWD                Document 158        07/17/19 Page 26 of 26




                               CERTIFICATE OF SERVICE

          I hereby certify that on July 16, 2018, I electronically filed the foregoing pleading

using the CM/ECF system, which sent notification of such filing to all attorneys of

record.

                                                __/s/ Cory R. Cahn_____




                                               26
